


Exhibit 10.51

 

EXECUTION COPY

 

[ARCH COAL]

 

SIXTH AMENDMENT TO AMENDED AND

RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of October 4, 2013, is entered into among ARCH
RECEIVABLE COMPANY, LLC (the “Seller”), ARCH COAL SALES COMPANY, INC. (the
“Servicer”), the various financial institutions party to the Agreement (as
defined below) as Conduit Purchasers (the “Conduit Purchasers”), as Related
Committed Purchasers (the “Related Committed Purchasers”), as LC Participants
(the “LC Participants”), and as Purchaser Agents (the “Purchaser Agents”),
MARKET STREET FUNDING LLC (“Market Street”), as Assignor (as defined below), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”),
as LC Bank (the “LC Bank”; together with the Conduit Purchasers, the Related
Committed Purchasers and the LC Participants, the “Purchasers”), and as Assignee
(as defined below).

 

RECITALS

 

1.                                      The parties hereto are parties to the
Amended and Restated Receivables Purchase Agreement, dated as of February 24,
2010 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).

 

2.                                      Concurrently herewith, the Seller, the
Servicer, ACI, the Administrator, Market Street and PNC are entering into that
certain Fifth Amended and Restated Purchaser Group Fee Letter (the “Market
Street Fee Letter”), dated as of the date hereof.

 

3.                                      Market Street, as the assignor (in such
capacity, the “Assignor”), desires to sell, assign and delegate to PNC, as the
assignee (in such capacity, the “Assignee”), all of the Assignor’s rights under,
interest in, title to and obligations under the Agreement and the other
Transaction Documents (collectively, the “Assigned Documents”), and the Assignee
desires to purchase and assume from the Assignor all of the Assignor’s rights
under, interest in, title to and obligations under the Assigned Documents.

 

4.                                      After giving effect to the assignment
and assumption contemplated in Section 2 of this Amendment, each of the parties
hereto desires that Market Street cease to be a party to the Agreement and each
of the other Assigned Documents to which it is a party and to be discharged from
its duties and obligations as a Purchaser or otherwise under the Agreement and
each of the other Assigned Documents.

 

5.                                      The parties hereto desire to amend the
Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.                            Certain Defined Terms.  Capitalized terms
that are used but not defined herein shall have the meanings set forth in the
Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Assignment and Assumption.

 

(a)                                 Sale and Assignment by Assignor to
Assignee.  At or before 2:00 pm (New York time) on the date hereof, (i) the
Assignee shall pay to the Assignor, in immediately available funds, the amount
set forth on Schedule I hereto (such amount, the “Capital Payment”) representing
100.00% of the aggregate Capital of the Assignor under the Agreement on the date
hereof and (ii) the Seller shall pay to the Assignor, in immediately available
funds, the amount set forth on Schedule I hereto representing all accrued but
unpaid (whether or not then due) Discount, Fees and other costs and expenses
payable in respect of such Capital to but excluding the date hereof (such
amount, the “CP Costs and Other Costs”; together with the Capital Payment,
collectively, the “Payoff Amount”).  Upon the Assignor’s receipt of the Payoff
Amount in its entirety, the Assignor hereby sells, transfers, assigns and
delegates to the Assignee, without recourse, representation or warranty except
as otherwise provided herein, and the Assignee hereby irrevocably purchases,
receives, accepts and assumes from the Assignor, all of the Assignor’s rights
under, interest in, title to and all its obligations under the Agreement and the
other Assigned Documents.  Without limiting the generality of the foregoing, the
Assignor hereby assigns to the Assignee all of its right, title and interest in
the Purchased Interest.

 

Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Schedule II hereto.

 

(b)                                 Removal of Assignor.  From and after the
Effective Date (as defined below), the Assignor shall cease to be a party to the
Agreement and each of the other Assigned Documents to which it was a party and
shall no longer have any rights or obligations under the Agreement or any other
Assigned Document (other than such rights which by their express terms survive
termination thereof).

 

(c)                                  Limitation on Liability.  Notwithstanding
anything to the contrary set forth in this Amendment, the Assignee does not
accept or assume any liability or responsibility for any breach, failure or
other act or omission on the part of the Assignor, or any indemnification or
other cost, fee or expense related thereto, in each case which occurred or
directly or indirectly arose out of an event which occurred prior to the
Effective Date.

 

(d)                                 Acknowledgement and Agreement.  Each of the
parties and signatories hereto (i) hereby acknowledges and agrees to the sale,
assignment and assumption set forth in clause (a) above, (ii) expressly waives
any notice or other applicable requirements set forth in any Transaction
Document as a prerequisite or condition precedent to such sale, assignment and
assumption (other than as set forth herein) and (iii) acknowledges and agrees
that this Section 2 is in form and substance substantially similar to a Transfer
Supplement.

 

SECTION 3.                            Joinder.

 

(a)                                 PNC as a Related Committed Purchaser. From
and after the date hereof, PNC shall be a Related Committed Purchaser party to
the Agreement for all purposes

 

2

--------------------------------------------------------------------------------


 

thereof and of the other Transaction Documents as if PNC were an original party
to the Agreement in such capacity, and PNC assumes all related rights and agrees
to be bound by all of the terms and provisions applicable to Related Committed
Purchasers contained in the Agreement and the other Transaction Documents.

 

(b)                                 Appointment of PNC as Purchaser Agent of
PNC’s Purchaser Group.  PNC hereby designates itself as, and PNC hereby agrees
to perform the duties and obligations of, the Purchaser Agent for PNC’s
Purchaser Group.  From and after the date hereof, PNC shall be a Purchaser Agent
party to the Agreement, for all purposes of the Agreement and the other
Transaction Documents as if PNC were an original party to the Agreement in such
capacity, and PNC assumes all related rights and agrees to be bound by all of
the terms and provisions applicable to Purchaser Agents contained in the
Agreement and the other Transaction Documents.

 

(c)                                  Commitment.  The Commitment of PNC under
the Agreement as a Related Committed Purchaser shall be the applicable amount
set forth on Exhibit A hereto.

 

(d)                                 Notice Address.  PNC’s address for notices
under the Agreement in its capacity as a Related Committed Purchaser and as a
Purchaser Agent shall be the following:

 

Address:

PNC Bank, National Association

 

Three PNC Plaza

 

225 Fifth Avenue

 

Pittsburgh, Pennsylvania 15222

Attention:

Robyn Reeher

Telephone:

412-768-3090

Facsimile:

412-762-9184

 

(e)                                  Consent to Joinder. Each of the parties
hereto consents to the foregoing joinder of PNC as a party to the Agreement in
the capacities of a Related Committed Purchaser and Purchaser Agent, and any
otherwise applicable conditions precedent thereto under the Agreement and the
other Transactions Documents (other than as set forth herein) are hereby waived.

 

SECTION 4.                            Amendments to the Agreement.  The
Agreement is hereby amended as follows:

 

(a)                                 The following new paragraph is hereby added
to Section 1.1(a) of the Agreement immediately following the second paragraph
thereof:

 

Each of the parties hereto hereby acknowledges and agrees that from and after
the Sixth Amendment Effective Date, the Purchaser Group that includes PNC, as a
Purchaser Agent and as a Purchaser, shall not include a Conduit Purchaser, and
each request by the Seller for ratable Purchases by the Conduit Purchasers
pursuant to Section 1.1(a)(i) shall be

 

3

--------------------------------------------------------------------------------


 

deemed to be a request that the Related Committed Purchasers in PNC’s Purchaser
Group make their ratable share of such Purchases.

 

(b)                                 Section 1.7(b) of the Agreement is hereby
amended by replacing the term “Euro-Rate” where it appears therein with the
phrase “Euro-Rate or LMIR”.

 

(c)                                  Section 1.8(I)(ii) of the Agreement is
hereby amended by replacing the term “Euro-Rate” where it appears therein with
the phrase “Euro-Rate or LMIR”.

 

(d)                                 Section 1.8(II) of the Agreement is hereby
amended by replacing the term “Euro-Rate” in each instance where it appears
therein with the phrase “Euro-Rate or LMIR”.

 

(e)                                  Section 1.9 of the Agreement is hereby
replaced in its entirety with the following:

 

Section 1.9     Inability to Determine Euro-Rate or LMIR.

 

(a)                                 If the Administrator (or any Purchaser
Agent) determines before the first day of any Settlement Period (or solely with
respect to LMIR, on any day) (which determination shall be final and conclusive)
that, by reason of circumstances affecting the interbank eurodollar market
generally, (i) deposits in dollars (in the relevant amounts for such Settlement
Period) are not being offered to banks in the interbank eurodollar market for
such Settlement Period, (ii) adequate means do not exist for ascertaining the
Euro-Rate or LMIR for such Settlement Period (or portion thereof) or (iii) the
Euro-Rate or LMIR does not accurately reflect the cost to any Purchaser (as
determined by such Purchaser or such Purchaser’s Purchaser Agent) of maintaining
any Portion of Capital during such Settlement Period (or portion thereof), then
the Administrator shall give notice thereof to the Seller.  Thereafter, until
the Administrator or such Purchaser Agent notifies the Seller that the
circumstances giving rise to such suspension no longer exist, (a) no Portion of
Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
LMIR shall, on the last day of the then current Settlement Period (or solely
with respect to LMIR, immediately), be converted to the Alternate Rate
determined by reference to the Base Rate.

 

(b)                                 If, on or before the first day of any
Settlement Period (or solely with respect to LMIR, on any day), the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that,
any enactment, promulgation or adoption of or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or

 

4

--------------------------------------------------------------------------------


 

comparable agency charged with the interpretation or administration thereof, or
compliance by such Affected Person with any guideline, request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for such Affected Person
to fund or maintain any Portion of Capital at the Alternate Rate and based upon
the Euro-Rate or LMIR, the Administrator shall notify the Seller thereof.  Upon
receipt of such notice, until the Administrator notifies the Seller that the
circumstances giving rise to such determination no longer apply, (a) no Portion
of Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
LMIR shall be converted to the Alternate Rate determined by reference to the
Base Rate either (i) on the last day of the then current Settlement Period (or
solely with respect to LMIR, immediately) if such Affected Person may lawfully
continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate or LMIR to such day, or (ii) immediately, if such
Affected Person may not lawfully continue to maintain such Portion of Capital at
the Alternate Rate determined by reference to the Euro-Rate or LMIR to such day.

 

(f)                                   Each signature block as well as notice
information thereunder for Market Street set forth on signature pages S-3 and
S-4 of the Agreement are hereby deleted in their entirety.

 

(g)                                  The following new defined terms and
definitions thereof are hereby added to Exhibit I to the Agreement in
appropriate alphabetical order:

 

“LMIR” means for any day during any Settlement Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrator from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.

 

“Sixth Amendment Effective Date” means the date on which that certain Sixth
Amendment to this Agreement, dated as of October 4, 2013, becomes effective in
accordance with its terms.

 

(h)                                 The definition of “Alternate Rate” set forth
in Exhibit I to the Agreement is replaced in its entirety with the following:

 

5

--------------------------------------------------------------------------------


 

“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes means an
interest rate per annum equal to: (a) solely with respect to PNC, as a
Purchaser, (i) the daily average LMIR for such Settlement Period or (ii) if LMIR
is unavailable pursuant to Section 1.9, the Base Rate for such Settlement Period
or (b) with respect to any Purchaser other than PNC, 3.25% per annum above the
Euro-Rate for such Settlement Period, or, in the sole discretion of the
applicable Purchaser Agent, the Base Rate for such Settlement Period; provided,
however, that the “Alternate Rate” for any day while a Termination Event or an
Unmatured Termination Event exists shall be an interest rate equal to the
greater of (i) 3.0% per annum above the Base Rate as in effect on such day and
(ii) the “Alternate Rate” as calculated in clause (a) or (b) above, as
applicable.

 

(i)                                     The definition of “Business Day” set
forth in Exhibit I to the Agreement is replaced in its entirety with the
following:

 

“Business Day” means any day (other than a Saturday or Sunday) on which: 
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh, Pennsylvania; and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate or LMIR, dealings are carried out in
the London interbank market.

 

(j)                                    The definition “Year” set forth in the
definition of “Discount” set forth in Exhibit I to the Agreement is hereby
amended by replacing the term “Euro-Rate” where it appears therein with the
phrase “Euro-Rate or LMIR”.

 

(k)                                 The definition of “Facility Termination
Date” set forth in Exhibit I to the Agreement is replaced in its entirety with
the following:

 

“Facility Termination Date” means the earliest to occur of:  (a) December 10,
2015, (b) the date determined pursuant to Section 2.2 of the Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(b) of the
Agreement, (d) with respect to each Purchaser Group, the earliest to occur of
(i) the date that the commitments of the related Liquidity Providers, if any,
terminate under the Liquidity Agreement and (ii) the date that the Commitments
of all Related Committed Purchasers in such Purchaser Group terminate hereunder,
(e) the date which is 30 days after the date on which the Administrator has
received written notice from the Seller of its election to terminate the
Purchase Facility and (f) with respect to the LC Bank, any LC Participant or any
Related Committed Purchaser, the LC Bank’s, such LC Participant’s or such
Related Committed Purchaser’s Scheduled Commitment Termination Date.

 

(l)                                     The definition of “Purchaser Group” set
forth in Exhibit I to the Agreement is replaced in its entirety with the
following:

 

6

--------------------------------------------------------------------------------


 

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Participants and (ii) for PNC, PNC, as a
Purchaser Agent, a Related Committed Purchaser, the LC Bank and an LC
Participant.

 

(m)                             Schedule IV to the Agreement is hereby replaced
in its entirety with Exhibit A attached hereto.

 

(n)                                 Annex B to the Agreement is hereby replaced
in its entirety with Exhibit B attached hereto.

 

(o)                                 Annex C to the Agreement is hereby replaced
in its entirety with Exhibit C attached hereto.

 

SECTION 5.                            Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Administrator,
the Purchaser Agents and the Purchasers as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by such Person in the Agreement and each of
the other Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Agreement, as amended hereby, are within each of
its organizational powers and have been duly authorized by all necessary action
on its part.  This Amendment and the Agreement, as amended hereby, are such
Person’s valid and legally binding obligations, enforceable in accordance with
their respective terms.

 

(c)                                  No Default. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Termination Event or Unmatured Termination Event exists or shall exist.

 

SECTION 6.                            Effect of Amendment; Ratification.  All
provisions of the Agreement, as expressly amended and modified by this
Amendment, shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect, in each case referring to the Agreement
shall be deemed to be references to the Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Agreement other than as specifically
set forth herein.  The Agreement, as amended by this Amendment, is hereby
ratified and confirmed in all respects.

 

7

--------------------------------------------------------------------------------


 

SECTION 7.                            Effectiveness.  This Amendment shall
become effective as of the date (such date, the “Effective Date”) upon which
each of the following conditions precedent have been satisfied: (I) receipt by
the Administrator of duly executed counterparts of each of (a) this Amendment
and (b) the Market Street Fee Letter and (II) the Assignor shall have received
the Payoff Amount in its entirety in accordance with Section 2 of this
Amendment.

 

SECTION 8.                            Further
Assurances.                                   Each of the Seller and the
Servicer hereby agrees to do all such things and execute all such documents and
instruments, at the Seller’s sole expense, as the Assignee may reasonably
consider necessary or desirable to give full effect to the assignment and
assumption set forth in Section 2 of this Amendment.

 

SECTION 9.                            No Proceedings.  Each of the parties
hereto hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, Market Street any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by Market Street is paid in
full.  The provisions of this Section 9 shall survive any termination of the
Agreement.

 

SECTION 10.                     Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute but one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 11.                     Governing Law.  This Amendment shall be governed
by, and construed in accordance with, the internal laws of the State of New York
(including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

 

SECTION 12.                     Section Headings.  The various headings of this
Amendment are included for convenience only and shall not affect the meaning or
interpretation of this Amendment, the Agreement or any provision hereof or
thereof.

 

SECTION 13.                     Successors and Assigns.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

SECTION 14.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

ARCH RECEIVABLE COMPANY, LLC,

 

as Seller

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak

 

Title: Vice President and Treasurer

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.,

 

as Servicer

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak

 

Title: Vice President and Treasurer

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name: Mark Falcione

 

Title: Executive Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent and as Assignee

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name: Mark Falcione

 

Title: Executive Vice President

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank and as an LC Participant

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name: Mark Falcione

 

Title: Executive Vice President

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-3

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC,

 

as a Conduit Purchaser,

 

as a Related Committed Purchaser

 

and as Assignor

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name: Doris J. Hearn

 

Title: Vice President

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-4

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC,

 

as a Conduit Purchaser

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name: Kostantina Kourmpetis

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name: Sam Pilcer

 

Title: Managing Director

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-5

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Related Committed Purchaser

 

and as a Purchaser Agent

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name: Kostantina Kourmpetis

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name: Sam Pilcer

 

Title: Managing Director

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-6

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as an LC Participant

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name: Kostantina Kourmpetis

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name: Sam Pilcer

 

Title: Managing Director

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-7

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak

 

Title: Treasurer

 

 

 

Sixth Amendment to A&R RPA

(Arch Coal)

 

S-8

--------------------------------------------------------------------------------

 

SCHEDULE I

 

ASSIGNMENTS AND PAYMENT AMOUNTS

 

Section 1.

 

 

 

 

 

 

 

Capital Payment:

$

0

 

 

 

 

 

 

 

 

 

 

Section 2.

 

 

 

 

 

 

 

Discount:

$

0

 

 

Fees:

$

35,062.50

 

 

Other Amounts:

$

0

 

 

CP Costs and Other Costs:

$

35,062.50

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

WIRING INSTRUCTIONS

 

Wiring instructions with respect to amounts payable to the Assignor:

 

Bank Name:

PNC Bank, National Association

ABA #:

043000096

Account #:

1002422076

Account Name:

Market Street Funding LLC

Reference:

Arch Receivable Company, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE IV

 

GROUP COMMITMENTS

 

Purchaser Group

 

 

 

 

 

Group

 

Name

 

Capacity

 

Commitment

 

Commitment

 

 

 

 

 

 

 

 

 

PNC Purchaser Group

 

Purchaser
Group

 

N/A

 

$

150,000,000

 

 

 

 

 

 

 

 

 

 

PNC

 

Related
Committed
Purchaser

 

$

150,000,000

 

 

 

 

 

 

 

 

 

 

 

 

PNC

 

LC Participant

 

$

150,000,000

 

 

 

 

 

 

 

 

 

 

 

 

PNC

 

Purchaser Agent

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

PNC

 

LC Bank

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Atlantic Purchaser Group

 

Purchaser
Group

 

N/A

 

$

100,000,000

 

 

 

 

 

 

 

 

 

 

Atlantic

 

Conduit
Purchaser

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

Credit Agricole

 

Related
Committed
Purchaser

 

$

100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Credit Agricole

 

LC Participant

 

$

100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Credit Agricole

 

Purchaser Agent

 

N/A

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ANNEX B
to Receivables Purchase Agreement

 

FORM OF PURCHASE NOTICE

 

                                        , [201          ]

 

PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222

 

Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attention: DCM Securitization

 

[Each other Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of February 24, 2010 (as heretofore amended, restated,
supplemented or otherwise modified, the “Receivables Purchase Agreement”), among
Arch Receivable Company, LLC, (“Seller”), Arch Coal Sales Company, Inc., as
Servicer, the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time parties thereto and PNC
Bank, National Association (“PNC”, as administrator (in such capacity, the
“Administrator”) and as the issuer of letters of credit thereunder (in such
capacity, the “LC Bank”).  Capitalized terms used in this Purchase Notice and
not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.

 

[This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement.  Seller desires to sell an undivided percentage
interest in a pool of receivables on                                         ,
[201          ], for a purchase price of
$                                        (1) (of which $               will be
funded by PNC and $                   will be funded by Atlantic).  Subsequent
to this Purchase, the Aggregate Capital will be
$                                        .](2)

 

--------------------------------------------------------------------------------

(1)                                 Such amount, which shall not be less than
$300,000 (or such lesser amount as agreed to by the Administrator and each
Purchaser Agent) and shall be in integral multiples of $100,000 in excess
thereof.

(2)                                 In the case of a Borrowing Request.

 

--------------------------------------------------------------------------------


 

[This letter constitutes a notice pursuant to Section 1.12(a) of the Receivables
Purchase Agreement.  Seller desires that LC Bank issue a Letter of Credit with a
face amount of $          .  Subsequent to this purchase, the LC Participation
Amount will be $               and the Aggregate Capital will be
$          .](3)

 

Seller hereby represents and warrants as of the date hereof, and as of the date
of such Purchase, as follows:

 

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such dates
(except for representations and warranties that apply solely to an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date);

 

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;

 

(iii) after giving effect to the purchase proposed hereby, the sum of the
Aggregate Capital plus the LC Participation Amount shall not exceed the Purchase
Limit, and the Purchased Interest shall not exceed 100%; and

 

(iv) the Facility Termination Date shall not have occurred.

 

--------------------------------------------------------------------------------

(3)                                 In the case of a request for an issuance of
a Letter of Credit.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

 

 

ARCH RECEIVABLE COMPANY, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ANNEX C
to Receivables Purchase Agreement

 

FORM OF PAYDOWN NOTICE

 

                                        , 200

 

PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222

 

Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attention: DCM Securitization

 

[Each other Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of February 24, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among Arch Receivable Company, LLC, as Seller, Arch Coal Sales Company, Inc., as
Servicer, the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time parties thereto and PNC
Bank, National Association (“PNC”), as Administrator and as the LC Bank. 
Capitalized terms used in this paydown notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

 

This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement.  The Seller desires to reduce the Aggregate
Capital on                                                 ,           (4) by
the application of $                                         (of which
$                 will reduce Capital funded by the PNC Purchaser Group and
$                   will reduce Capital funded by the Atlantic Purchaser Group)
in cash to pay Aggregate Capital and Aggregate Discount to accrue (until such
cash can be used to pay commercial paper notes) with respect to such Aggregate
Capital, together with all costs related to such reduction of Aggregate
Capital.  Subsequent to this paydown, the Aggregate Capital will be
$                                .

 

--------------------------------------------------------------------------------

(4)  Notice must be given at least five (5) Business Days’ prior to the
requested paydown date, in the case of reductions in excess of $20,000,000, or
at least two (2) Business Days’ prior to the requested paydown date, in the case
of reductions of $20,000,000 or less.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 

 

 

ARCH RECEIVABLE COMPANY, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
